IN THE
                        TENTH COURT OF APPEALS



                               No. 10-08-00414-CV

                     IN RE DENNIS AND GAIL DAVIS


                              Original Proceeding


                        MEMORANDUM OPINION

      The petition for writ of mandamus is denied.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition denied
Opinion delivered and filed December 17, 2008
[OT06]